 



EXHIBIT 10.4
BIOCRYST PHARMACEUTICALS, INC.
STOCK INCENTIVE PLAN
NOTICE OF GRANT OF NON-EMPLOYEE DIRECTOR
AUTOMATIC STOCK OPTION
     Notice is hereby given of the following stock option grant (the “Option”)
to purchase shares of the Common Stock of BioCryst Pharmaceuticals, Inc. (the
“Company”) pursuant to the automatic grant program in effect under the BioCryst
Pharmaceuticals, Inc. Stock Incentive Plan (the “Plan”):

     
Optionee:
                                                               
 
   
Grant Date:
                                                               
 
   
Option Price:
  $                    per share
 
   
Number of Optioned Shares:
                      shares
 
   
Expiration Date:
                                                               
 
   
Type of Option:
  Non-Statutory Stock Option
 
   
Exercise Schedule:
   

     Optionee understands that the Option is granted subject to and in
accordance with the express terms and conditions of the Plan and agrees to be
bound by and conform to the terms and conditions of the Plan, the Plan
Prospectus, this Notice of Grant of Non-Employee Director Automatic Stock Option
and its accompanying Non-Employee Director Stock Option Agreement. Optionee
acknowledges that copies of the Plan, the Plan Prospectus, and the Non-Employee
Director Stock Option Agreement have been made available to Optionee.
     No Guarantee of Board Service: Nothing in the Non-Employee Director Stock
Option Agreement or the Plan shall confer upon the Optionee the right to
continue in the Service of the Company for any period of specific duration or
interfere with or otherwise restrict in any way the rights of the Company or the
stockholders to remove Optionee from the Board in accordance with applicable
law.
     By my signature below, I hereby acknowledge receipt of this Option granted
on the Grant Date specified above and issued to me under the terms and
conditions of the Plan.

                      Optionee:           BIOCRYST PHARMACEUTICALS, INC.    
 
 
 
               
 
                   
Address:
          By:        
 
                   
 
                   
Dated:
          Name:        
 
                   
 
                   
 
          Title:        
 
                   

87



--------------------------------------------------------------------------------



 



BIOCRYST PHARMACEUTICALS, INC.
STOCK INCENTIVE PLAN
NON-EMPLOYEE DIRECTOR STOCK OPTION AGREEMENT
WITNESSETH:
RECITALS
          A. The Company has approved an automatic option grant program under
the Company’s Stock Incentive Plan (the “Plan”) pursuant to which the
non-employee members of the Company’s Board of Directors (the “Board“) will
receive automatic option grants under the Plan.
          B. Optionee is a non-employee member of the Board, and this Agreement
is executed pursuant to, and is intended to carry out the purposes of, the Plan
in connection with the automatic grant on this day of a stock option to purchase
shares of the Company’s Common Stock under the Plan.
          C. The granted option is intended to be a non-statutory option which
does not meet the requirements of Section 422 of the Internal Revenue Code and
is designed to provide Optionee with a meaningful incentive to serve as a member
of the Board.
          NOW, THEREFORE, it is hereby agreed as follows:
          1. Grant of Option. Subject to and upon the terms and conditions set
forth in this Agreement, the Company hereby grants to Optionee, as of the grant
date (the “Grant Date”) specified in the accompanying Notice of Grant of
Non-Employee Director Automatic Stock Option (the “Grant Notice”), a stock
option to purchase up to that number of shares of the Company’s Common Stock
(the “Optioned Shares”) specified in the Grant Notice. The Optioned Shares shall
be purchasable from time to time during the option term at the option price per
share (the “Option Price”) specified in the Grant Notice.
          2. Option Term. This automatic option grant shall expire at the close
of business on the Expiration Date specified in the Grant Notice (which shall be
ten (10) years measured from the Grant Date), unless sooner terminated in
accordance with this Agreement.
          3. Limited Transferability. During the lifetime of the Optionee, this
option (together with its tandem stock appreciation right), shall be exercisable
only by the Optionee and shall not be assignable or transferable by the Optionee
except for a transfer by will or by the laws of descent and distribution
following the Optionee’s death. Notwithstanding the foregoing, this automatic
option may, in connection with the Optionee’s estate plan, be assigned in whole
or in part during the during Optionee’s lifetime either as (i) as a gift to one
or more members of Optionee’s immediate family, to a trust in which Optionee
and/or one or more such family members hold more than fifty percent (50%) of the
beneficial interest or an entity in which more than fifty percent (50%) of the
voting interests are owned by Optionee and/or one or more such family members,
or (ii) pursuant to a domestic relations order. The assigned portion shall be
exercisable only by the person or persons who acquire a proprietary interest in
the option pursuant to such assignment. The terms applicable to the assigned
portion shall be the same as those in effect for this option immediately prior
to such assignment and shall be set forth in such documents issued to the
assignee as the Plan Administrator may deem appropriate.
          4. Exercisability. This option shall become exercisable for the
Optioned Shares in installments as is specified in the Grant Notice. As the
option becomes exercisable for one or more installments, the installments shall
accumulate and the option shall remain exercisable for the accumulated
installments until the Expiration Date or the sooner termination of the option
term under this Agreement.
          5. Cessation of Board Service. Should Optionee cease to serve as a
Board member for any reason while holding this option, then Optionee shall have
the remainder of the ten (10) year term of this option in which to exercise such
option for any or all of the Optioned Shares for which it is exercisable at the
time of such cessation of Board service. This option shall immediately terminate
and cease to be outstanding, at the time of such

 



--------------------------------------------------------------------------------



 

\

cessation of Board service, with respect to Optioned Shares for which this
Option is not otherwise at that time exercisable. Upon the death of the
Optionee, whether resulting in cessation of Service or occurring thereafter, the
personal representative of the Optionee’s estate or the person or persons to
whom this Option is transferred pursuant to the Optionee’s will or in accordance
with the laws of descent and distribution may exercise this Option for the
remainder of the ten (10) year term with respect to the Optioned Shares for
which the Option was exercisable at the time of Optionee’s death.
          6. Corporate Transaction.
               (a) In the event of one or more of the following transactions (a
“Corporate Transaction”):
                    (1) a merger or consolidation in which the Company is not
the surviving entity, except for a transaction the principal purpose of which is
to change the State of the Company’s incorporation,
                    (2) the sale, transfer or other disposition of all or
substantially all of the assets of the Company in liquidation or dissolution of
the Company, or
                    (3) any reverse merger in which the Company is the surviving
entity but in which securities possessing more than fifty percent (50%) of the
total combined voting power of the Company’s outstanding securities are
transferred to holders different from those who held such securities immediately
prior to such merger,
then the exercisability of this option (if outstanding at the time) shall
automatically accelerate so that such option shall, immediately prior to the
specified effective date for the Corporate Transaction, become fully exercisable
for all of the Optioned Shares and may be exercised for all or any portion of
such shares.
               (b) This option, to the extent not previously exercised, shall
terminate upon the consummation of the Corporate Transaction and cease to be
exercisable, unless it is expressly assumed by the successor corporation or
parent thereof. If so provided by the terms of the Corporate Transaction,
Optionee shall receive a cash payment on account of such termination of this
option, in an amount equal to the excess (if any) of (A) the Fair Market Value
(as defined below) of the Optioned Shares subject to this option as of the date
of the Corporate Transaction, over (B) the Option Price for such shares.
               (c) In the event of a Change in Control (as defined in the Plan),
the exercisability of this option (if outstanding at the time) shall
automatically accelerate so that such option shall, immediately prior to the
specified effective date for the Change in Control, become fully exercisable for
all of the Optioned Shares and may be exercised for all or any portion of such
shares.
               (d) This Agreement shall not in any way affect the right of the
Company to adjust, reclassify, reorganize or otherwise make changes in its
capital or business structure or to merge, consolidate, dissolve, liquidate or
sell or transfer all or any part of its business or assets.
          7. Adjustment in Optioned Shares.
               (a) In the event any change is made to the Common Stock issuable
under the Plan by reason of any stock split, stock dividend, recapitalization,
combination of shares, exchange of shares, or other change affecting the
outstanding Common Stock as a class without receipt of consideration, then
appropriate adjustments shall be made to (i) the total number and/or class of
Optioned Shares subject to this option and (ii) the Option Price payable per
share in order to reflect such change and thereby preclude a dilution or
enlargement of benefits hereunder.
               (b) If this option is to be assumed or is otherwise to remain
outstanding after a Corporate Transaction, then this option shall be
appropriately adjusted to apply and pertain to the number and class of
securities which would have been issuable to the Optionee in the consummation of
such Corporate Transaction

89



--------------------------------------------------------------------------------



 



had the option been exercised immediately prior to such Corporate Transaction,
and appropriate adjustments shall also be made to the Option Price payable per
share, provided the aggregate Option Price payable hereunder shall remain the
same.
          8. Privilege of Stock Ownership. The holder of this option shall not
have any shareholder rights with respect to the Optioned Shares until such
individual shall have exercised the option and paid the Option Price.
          9. Manner of Exercising Option.
               (a) In order to exercise this option with respect to all or any
part of the Optioned Shares for which this option is at the time exercisable,
Optionee (or in the case of exercise after Optionee’s death, the Optionee’s
executor, administrator, heir or legatee, as the case may be) must take the
following actions:
                    (1) Provide the Plan Administrator (or its designee) with
written notice of the option exercise (the “Exercise Notice”) specifying the
number of Optioned Shares for which the option is being exercised.
                    (2) Pay the aggregate Option Price for the purchased shares
in one of the following alternative forms:
                         (A) full payment in cash or check payable to the
Company’s order; or
                         (B) full payment in shares of Common Stock held by
Optionee for the requisite period necessary to avoid a charge to the Company’s
reported earnings and valued at Fair Market Value on the Exercise Date; or
                         (C) full payment in a combination of shares of Common
Stock held for the requisite period necessary to avoid a charge to the Company’s
earnings and valued at Fair Market Value on the Exercise Date and cash or check
drawn to the Company’s order; or
                         (D) If the Company’s outstanding Common Stock is
registered under Section 12(g) of the Securities Exchange Act of 1934, as
amended (the “1934 Act”), at the time this option is exercised, then payment of
the Option Price may also be effected through a broker-dealer sale and
remittance procedure pursuant to which Optionee shall provide irrevocable
written instructions (A) to a designated brokerage firm to effect the immediate
sale of the purchased shares and remit to the Company, out of the sale proceeds
available on the settlement date, an amount equal to the aggregate Option Price
payable for the purchased shares and (B) to the Company to deliver the
certificates for the purchased shares directly to such brokerage firm in order
to complete the sale.
                         (E) Furnish to the Company appropriate documentation
that the person or persons exercising the option (if other than Optionee) have
the right to exercise this option.
               (b) For purposes of subparagraph (a) above and for all other
valuation purposes under this Agreement, the Fair Market Value per share of
Common Stock on any relevant date shall be determined in accordance with the
following provisions:
                    (1) If the Common Stock is not at the time listed or
admitted to trading on any national securities exchange but is traded in the
over-the-counter market, the Fair Market Value shall be the mean between the
highest bid and lowest asked prices (or, if such information is available, the
closing selling price) per share of Common Stock on the date in question in the
over-the-counter market, as such prices are reported by the National Association
of Securities Dealers through the Nasdaq system or any successor system. If
there are no reported bid and asked prices (or closing selling price) for the
Common Stock on the date in question, then the mean

90



--------------------------------------------------------------------------------



 



between the highest bid price and lowest asked price (or the closing selling
price) on the last preceding date for which such quotations exist shall be
determinative of Fair Market Value.
                    (2) If the Common Stock is at the time listed or admitted to
trading on any national securities exchange, then the Fair Market Value shall be
the closing selling price per share of Common Stock on the date in question on
the securities exchange determined by the Plan Administrator to be the primary
market for the Common Stock, as such price is officially quoted in the composite
tape of transactions on such exchange. If there is no reported sale of Common
Stock on such exchange on the date in question, then the Fair Market Value shall
be the closing selling price on the exchange on the last preceding date for
which such quotation exists.
                    (3) If the Common Stock is on the date in question neither
listed or admitted to trading on any stock exchange nor traded in the
over-the-counter market, then the fair market value shall be determined by the
Plan Administrator after taking into account such factors as the Plan
Administrator shall deem appropriate.
               (c) The Exercise Date shall be the date on which the Exercise
Notice is delivered to the Plan Administrator. Except to the extent the sale and
remittance procedure specified above is utilized for the exercise of the option,
payment of the Option Price for the purchased shares must accompany such notice.
               (d) As soon as practical after the Exercise Date, the Company
shall issue to or on behalf of Optionee (or other person or persons exercising
this option) the purchased Optioned Shares via electronic means or by delivery
of a certificate or certificates representing the purchased Optioned Shares.
               (e) In no event may this option be exercised for any fractional
share.
          10. Compliance with Laws and Regulations.
               (a) The exercise of this option (or of its tandem stock
appreciation right) and the issuance of Common Stock hereunder shall be subject
to compliance by the Company and Optionee with all applicable requirements of
law relating thereto and with all applicable regulations of any stock exchange
or over-the-counter market on which shares of the Company’s Common Stock may be
listed or traded at the time of such exercise and issuance.
               (b) In connection with the exercise of this option (or its tandem
stock appreciation right), Optionee shall execute and deliver to the Company
such representations in writing as may be requested by the Company in order for
it to comply with the applicable requirements of Federal and State securities
laws.
          11. Successors and Assigns. Except to the extent otherwise provided in
Paragraph 3, the provisions of this Agreement shall inure to the benefit of, and
be binding upon, the successors, administrators, heirs, legal representatives
and assigns of Optionee and the successors and assigns of the Company.
          12. Liability of Company.
               (a) If the Optioned Shares covered by this Agreement exceed, as
of the Grant Date, the number of shares of Common Stock which may without
shareholder approval be issued under the Plan, then this option shall be void
with respect to such excess shares unless shareholder approval of an amendment
sufficiently increasing the number of shares of Common Stock issuable under the
Plan is obtained in accordance with the provisions of the Plan.
               (b) The inability of the Company to obtain approval from any
regulatory body having authority deemed by the Company to be necessary to the
lawful issuance and sale of any Common Stock pursuant to this Agreement shall
relieve the Company of any liability with respect to the non-issuance or sale of
the Common Stock as to which such approval shall not have been obtained. The
Company, however, shall use its best efforts to obtain all such approvals.

91



--------------------------------------------------------------------------------



 



          13. No Guarantee of Board Service. This Agreement shall in any way be
construed or interpreted so as to affect adversely or otherwise impair the right
of the Company or the stockholders to remove Optionee from the Board at any time
in accordance with the provisions of applicable law.
          14. Notices. Any notice required to be given or delivered to the
Company under the terms of this Agreement shall be in writing and addressed to
the Company in care of the Corporate Secretary at its principal corporate
offices. Any notice required to be given or delivered to Optionee shall be in
writing and addressed to Optionee at the address indicated below Optionee’s
signature line on the Grant Notice. All notices shall be deemed to have been
given or delivered upon personal delivery or upon deposit in the U.S. mail,
postage prepaid and properly addressed to the party to be notified.
          15. Construction. This Agreement and the option evidenced hereby are
made and granted pursuant to the Plan and are in all respects limited by and
subject to the express terms and provisions of the Plan, including the automatic
option grant provisions of the Plan.
          16. Governing Law. The interpretation, performance, and enforcement of
this Agreement shall be governed by the laws of the State of Alabama without
resort to that State’s conflict-of-laws rules.
          17. Tandem Stock Appreciation Right. Optionee is hereby granted a
tandem stock appreciation right, which entitles Optionee to surrender all or
part of this option with respect to Optioned Shares for which it is then vested
and exercisable, for a distribution from the Company in an amount equal to the
excess of (A) the Fair Market Value (on the option surrender date) of the
Optioned Shares for which the option is surrendered, over (B) the Option Price
for such Optioned Shares. The distribution shall be made in shares of Common
Stock valued at Fair Market Value on the option surrender date. Any portion of
this option that is surrendered in accordance with this Paragraph shall cease to
be outstanding and shall no longer be exercisable by Optionee.

92